UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4065


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGINALD HILTON BELTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00113-FL1)


Submitted: September 30, 2021                               Decided: November 16, 2021


Before KING, QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina, for Appellant.
Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Evan M. Rikhye,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Belton pled guilty, pursuant to a written plea agreement, to one count of

possession of a firearm and ammunition by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2). At the Fed. R. Crim. P. 11 hearing, the magistrate judge read the

pre-Rehaif indictment but did not otherwise advise Belton of the mens rea element or

explain the elements of a § 922(g) offense. ∗ On appeal, Belton challenges the validity of

his guilty plea based on the magistrate judge’s alleged failure to explain the interstate nexus

element and that he must have known of his felon status when he possessed the firearm in

light of Rehaif v. United States, 139 S. Ct. 2191 (2019). We affirm.

       First, Belton argues that the magistrate judge’s failure to explain the interstate nexus

element of a § 922(g) offense invalidates his guilty plea. Because Belton did not seek to

withdraw his guilty plea before the district court, we review his claim for plain error. See

United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). To establish plain error, a

defendant must satisfy three requirements: (1) there is an error; (2) the error is plain; and

(3) “the error must affect substantial rights, which generally means that there must be a

reasonable probability that, but for the error, the outcome of the proceeding would have

been different.” Greer v. United States, 141 S. Ct. 2090, 2096 (2021) (internal quotation

marks omitted). “If those three requirements are met, [we] may grant relief if [we]




       ∗
        Belton consented to a magistrate judge conducting the Rule 11 hearing. See 28
U.S.C. § 636(c).

                                              2
conclude[] that the error had a serious effect on the fairness, integrity or public reputation

of judicial proceedings.” Id. at 2096–97 (internal quotation marks omitted).

       A guilty plea is valid if the defendant voluntarily, knowingly, and intelligently

pleads guilty “with sufficient awareness of the relevant circumstances and likely

consequences.” United States v. Fisher, 711 F.3d 460, 464 (4th Cir. 2013) (internal

quotation marks omitted). “[A] plea does not qualify as intelligent unless a criminal

defendant first receives real notice of the true nature of the charge against him, the first and

most universally recognized requirement of due process.” Bousley v. United States, 523

U.S. 614, 618 (1998) (internal quotation marks omitted). “In evaluating the constitutional

validity of a guilty plea, courts look to the totality of the circumstances surrounding it,

granting the defendant’s solemn declaration of guilt a presumption of truthfulness.” United

States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (brackets and internal quotation

marks omitted).

       In advising a defendant of the nature of the charges against him, a “trial court is

given a wide degree of discretion in deciding the best method to inform and ensure the

defendant’s understanding.” United States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).

We have “repeatedly refused to script the Rule 11 colloquy” and “to require the district

courts to recite the elements of the offense in every circumstance,” because “[i]n many

cases, such a procedure would be a formality and a needless repetition of the indictment,

which often tracks the essential elements of the offense.” United States v. Wilson, 81 F.3d

1300, 1307 (4th Cir. 1996). Therefore, “although the defendant must receive notice of the

true nature of the charge rather than a rote recitation of the elements of the offense, the

                                               3
defendant need not receive this information at the plea hearing itself.” DeFusco, 949 F.2d

at 117 (citation omitted). Rather, “detailed information received on occasions before the

plea hearing” may be sufficient to render a guilty plea knowing, intelligent, and voluntary.

Id. (internal quotation marks omitted).

       A review of the record shows that the indictment language tracked the pre-Rehaif

elements of a § 922(g) offense, including the interstate nexus requirement. During the Rule

11 hearing, Belton confirmed that he discussed the charge with his attorney and fully

understood it. Belton also confirmed that he discussed the plea agreement with his

attorney, that he read it, and that he understood its provisions. The agreement contained a

detailed explanation of the pre-Rehaif elements of a § 922(g) charge, including the

interstate nexus element. Because Belton received detailed notice of the charge against

him and its elements well before the Rule 11 hearing, there was no plain error.

       Belton also claims that the magistrate judge’s failure to advise him of the mens rea

element of the § 922(g) charge requires vacatur of his guilty plea. Shortly after Belton’s

indictment but before the Fed. R. Crim. P. 11 hearing, the Supreme Court decided Rehaif

v. United States, in which the Court held that “[t]o convict a defendant [under § 922(g)],

the Government . . . must show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.” 139 S. Ct. at 2194. Here,

the district court failed to ensure prior to the entry of the guilty plea that Belton understood

that “the Government must prove both that [Belton] knew he possessed a firearm and that

he knew he belonged to the relevant category of persons barred from possessing a firearm.”



                                               4
Rehaif, 139 S. Ct. at 2200. This error satisfies the first two prongs of the plain error test.

See Greer, 141 S. Ct. at 2096-97.

       Belton has not, however, met his burden of showing that the error affected his

substantial rights. See id. at 2096-97 (applying plain error standard to unpreserved Rehaif

mens rea claim and noting that a “defendant has the burden of establishing each of the four

requirements for plain-error relief.”). Belton had two felony convictions at the time he was

indicted on the § 922(g) charge, and he admitted, during the Rule 11 colloquy, that he was

aware of his status as a felon prior to his arrest. Moreover, even though it is not required

under Rehaif, Belton also admitted that “he knew he was not [permitted] to be around

firearms.” Based on these admissions, Belton cannot credibly claim that he would not have

pled guilty had the magistrate judge advised him prior to the entry of his guilty plea that

the Government had to prove that he knew he was a felon when he possessed the firearm.

See id. at 2097-98 (concluding that defendant did not meet burden when he had been

convicted of multiple felonies, admitted at the plea colloquy that he was a felon, and did

not argue on appeal that he would have presented evidence at trial that he did not know he

was a felon when he possessed the firearm). We conclude that Belton’s guilty plea remains

valid after Rehaif.

       Accordingly, we affirm Belton’s conviction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED



                                              5